COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: ROGELIO MARQUEZ,                          §               No. 08-20-00246-CV

                        Relator.                   §         AN ORIGINAL PROCEEDING

                                                   §                IN MANDAMUS

                                              §
                                            ORDER

       Lyda Ness Garcia is listed as an attorney of record for a party in this appeal. County
records indicate that Lyda Ness Garcia currently serves as judge for the 383rd District Court of
El Paso County.

        The Texas Code of Judicial Conduct restricts an active judge's ability to engage in the
practice of law. See Tex. Code Jud. Conduct, Canon 4(G), reprinted in Tex. Gov't Code Ann., tit.
2, subtit. G, app. B (establishing that a judge shall not practice law except as permitted by statute
or this Code); see also Canon 5(A)(1)(requiring district judge to comply with all canons
including Canon 4(G)).

       As of this date, Judge Ness Garcia has not filed a motion to withdraw or substitution in
this matter. See Tex.R.App.P. 6.5.

        Therefore, to expedite a decision and for other good cause, the Court orders Lyda Ness
Garcia to either (1) file a motion to withdraw as counsel or a motion to substitute counsel that
complies with Tex.R.App.P. 6.5, or, in the alternative, (2) provide this Court with a written
explanation as to why Ness Garcia may continue to serve as appellate counsel in this case. The
motion to withdraw or substitute must strictly adhere to each requirement of Tex.R.App.P. 6.5 or
will not be deemed timely.

       Judge Ness Garcia's response to this Order is due no later than 15 days from this date.

       IT IS SO ORDERED this 24th day of June, 2021.

                                                         PER CURIAM
Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment